Citation Nr: 0807663	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-42 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a right hand 
condition.

3.  Entitlement to service connection for a left hand 
condition.

4.  Entitlement to service connection for a left ankle 
condition.

5.  Entitlement to an initial rating in excess of 20 percent 
for postoperative degenerative joint disease of the cervical 
spine.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease and spondylosis of the lumbar 
spine.

7.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

8.  Entitlement to a compensable initial rating for thoracic 
spondylosis.  

9.  Entitlement to a compensable initial rating for right ear 
hearing loss.
 
10.  Entitlement to a compensable initial rating for bulbar 
urethra stricture.

11.  Entitlement to a compensable initial rating for 
residuals of stab wound to the right thigh.

12.  Entitlement to a compensable initial rating for left 
foot heel spur.

13.  Entitlement to an initial rating in excess of 10 percent 
for left knee osteoarthritis with chondromalacia.

14.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthritis with chondromalacia.

15.  Entitlement to a compensable initial rating for 
bilateral shoulder degenerative arthritis.

16.  Entitlement to an initial rating in excess of 30 percent 
for headaches.

17.  Entitlement to an initial rating in excess of 10 percent 
for difficulty swallowing, residual of postoperative cervical 
laminectomy.

18.  Entitlement to a compensable initial rating for eczema.

19.  Entitlement to a compensable initial rating for right 
thigh scar.

20.  Entitlement to a compensable initial rating for cervical 
laminectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 until his 
retirement in June 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  On his December 2004 substantive 
appeal the veteran indicated that he did not wish to appeal 
the 50 percent rating granted for his post-traumatic stress 
disorder (PTSD).  Accordingly, a claim or an increased rating 
for PTSD is not before the Board.  

The July 2003 rating decision granted service connection for 
the veteran's cervical spine, thoracic spine, lumbar spine, 
tinnitus, right ear hearing loss, bulbar urethra structure, 
right thigh stab wound, left heel spur, bilateral knee, and 
bilateral shoulder disabilities, and he appealed the ratings 
assigned for these disabilities.  Since these appeals stems 
from the initial grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (2000).


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss, as 
defined by VA, in the left ear.

2.  The veteran does not have a current right hand 
disability, a current left hand disability, or a current left 
ankle disability.

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent disability rating, the maximum rating 
authorized under Diagnostic Code 6260.

4.  In April 2003, the veteran's right ear hearing loss was 
manifested by speech recognition of 96 percent and an average 
pure tone threshold loss of 29 decibels which is the 
equivalent of level I hearing impairment.

5.  Service connection is not in effect for left ear hearing 
loss and the veteran does not have total deafness of the left 
ear.

6.  The veteran's cervical spine disability results in severe 
limitation of motion of the cervical spine, but does not 
result in ankylosis of the cervical spine, or cause 
incapacitating episodes having a total duration of at least 
four weeks in a 12 month period.

7.  The veteran's lumbar spine disability results in only 
slight limitation of motion of the lumbar spine, without 
muscle spasm.

8.  The veteran has no restriction of motion of the thoracic 
spine.

9.  The veteran has thoracolumbar spine flexion to 80 
degrees, combined range of motion of the thoracolumbar spine 
is 215 degrees, the veteran has no objective neurolgic 
abnormalities, and he has had no incapacitating episodes of 
thoracolumbar intervertebral disc syndrome.

10.  The veteran's bulbar urethra stricture was surgically 
corrected during service and does not result in residual 
attacks of colic, renal dysfunction, voiding dysfunction 
requiring the wearing of absorbent materials, urinary 
frequency, obstructed voiding, or urinary tract infections.

11.  The veteran has full use of the muscles of the right 
thigh and the only neurological symptom residual of the stab 
wound is a loss of two-point discrimination over an area of 
7cm by 12cm.

12.  A left foot heel spur has been shown by x-ray, but the 
veteran has made no complaints regarding the heel spur and no 
impairment of the left foot has been noted due to the left 
heel spur.

13.  The veteran's left and right knee disabilities are 
manifested by x-ray findings of osteoarthritis, without 
limitation of motion and without incapacitating 
exacerbations, but with crepitus.

14.  The veteran's left and right shoulder disabilities are 
manifested by x-ray findings of degenerative joint disease, 
without limitation of motion and without incapacitating 
exacerbations.

15.  An October 2004 rating decision granted service 
connection and assigned initial disability evaluations for 
headaches, difficulty swallowing, eczema, right thigh scar, 
and cervical laminectomy scar, and the veteran was so 
informed by a letter dated November 12, 2004.

16.  A notice of disagreement concerning the initial rating 
assigned for headaches, difficulty swallowing, eczema, right 
thigh scar, and cervical laminectomy scar was filed in 
December 2004.

17.  A statement of the case concerning the initial rating 
assigned for headaches, difficulty swallowing, eczema, right 
thigh scar, and cervical laminectomy scar was issued on March 
8, 2005.

18.  A substantive appeal concerning the initial rating 
assigned for headaches, difficulty swallowing, eczema, right 
thigh scar, and cervical laminectomy scar was not received 
within one year of the November 2004 notice of the rating 
decision or within 60 days after the March 2005 statement of 
the case.




CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred as a result of the 
veteran's active service.  38 C.F.R. § 3.385 (2007).

2.  A right hand condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A left hand condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

4.  A left ankle condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

5.  The criteria for an initial 30 percent rating, but no 
higher, for postoperative degenerative joint disease of the 
cervical spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 
(2003); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2007).

6.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease and spondylosis of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2007).

7.  The criteria for an initial compensable rating for 
thoracic spondylosis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5293 (2003); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2007).

8.  There is no schedular basis for the assignment of more 
than a 10 percent rating for tinnitus, and the criteria for 
an extra-schedular evaluation have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.87, 
Diagnostic Code 6260 (2007).

9.  The criteria for an initial compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 
(2007).

10.  The criteria for an initial compensable evaluation for 
bulbar urethra stricture have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7509, 
7511, 7518 (2007).

11.  The criteria for a compensable initial rating for the 
residuals of a stab wound to the right thigh have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.73, 4.124a, 
Diagnostic Codes 5314, 8529 (2007).

12.  The criteria for an initial compensable rating for a 
left foot heel spur have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

13.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the left knee with 
chondromalacia have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2007).

14.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the right knee with 
chondromalacia have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2007).

15.  The criteria for an initial compensable rating for 
degenerative arthritis of the shoulders have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201 (2007).

16.  A timely substantive appeal was not submitted concerning 
the October 2004 rating decision that granted service 
connection and assigned an initial disability evaluation for 
service-connected headaches, difficulty swallowing, eczema, 
right thigh scar, and cervical laminectomy scar.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial disability evaluation for headaches, difficulty 
swallowing, eczema, right thigh scar, and cervical 
laminectomy scar

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108. 
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD), and, after an SOC is furnished, 
a timely filed substantive appeal. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information. If the Statement of the 
Case addressed several issues, the Substantive Appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed. Proper completion and filing of a substantive 
appeal are the last actions a veteran needs to take to 
perfect an appeal. 38 C.F.R. § 20.202. A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the veteran or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b). If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he is statutorily barred from appealing the RO 
decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question. When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s). The date of 
mailing of the notice will be presumed to be the same as the 
date stamped o the letter of notification. The Board may 
dismiss any case over which it determines it does not have 
jurisdiction. 38 C.F.R. § 20.101(d) (2006).

In this case, service connection was granted for headaches, 
difficulty swallowing, eczema, right thigh scar, and cervical 
laminectomy scar by an October 2004 rating decision.  The 
veteran were informed of the grant of service connection, and 
of the initial disability evaluation and effective date 
assigned, by a letter dated November 12, 2004.  The RO 
accepted a VA Form 9 dated and received on December 3, 2004 
as a notice of disagreement (NOD) with the initial disability 
evaluations assigned in the October 2004 rating decision, and 
issued a statement of the case (SOC) concerning these issues 
on March 8, 2005.  

The veteran did not file a substantive appeal following the 
March 2005 SOC concerning any of these five issues.  These 
five issues were not mentioned in any documents that the RO 
received from the veteran or his representative after the 
March 2005 SOC.  The veteran's representative, however, did 
include these five issues in the informal hearing 
presentation to the Board, which was dated September 18, 
2007.  This informal hearing presentation was not a timely 
substantive appeal concerning these five issues, as it was 
received more than one year after the November 2004 notice of 
the rating decision and more than 60 days after the March 
2005 SOC.

The veteran was notified of the Board's intent to address the 
timeliness of the substantive appeal in a letter dated 
December 18, 2007.  Neither he nor his representative has 
responded to that letter.  Given that the appellant has not 
submitted a timely substantive appeal with regard to the 
initial disability evaluations assigned for the service-
connected headaches, difficulty swallowing, eczema, right 
thigh scar, and cervical laminectomy scar, the Board is 
without appellate jurisdiction to consider these issues. See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2007).

Service connection for left ear hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

Numerous audiometric examination reports contained in the 
veteran's service treatment records fail to show that the 
veteran ever had an auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz of 40 
decibels or greater in the left ear.  These records also do 
not show that the veteran had left ear auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz at 26 decibels or greater.

The veteran was provided a predischarge VA audiology 
examination in April 2003.  The examination report reveals 
that the veteran had auditory thresholds of 25, 25, 25, 25, 
25, and 20 decibels in the left ear, at 250, 500, 1,000, 
2,000, 3000, and 4,000 Hertz, respectively.  The report 
indicates that the veteran had 96 percent speech recognition 
in left ear.  The diagnoses included mild bilateral hearing 
loss.

While the April 2003 audiologist stated that the veteran had 
mild bilateral hearing loss, the veteran does not have left 
ear hearing loss as defined by VA.  The veteran did not 
exhibit three auditory thresholds of 26 decibels or greater 
at the frequencies 500, 1,000, 2,000, 3,000, and 4,000 hertz.  
The veteran did not have an auditory threshold of 40 decibels 
or higher at any of those frequencies.  Furthermore, the 
veteran's left ear speech recognition score was above 94 
percent in the left ear.  38 C.F.R. § 3.385.  In the absence 
of current demonstration of a left ear hearing loss 
disability as defined by VA, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


Service Connection for Bilateral Hands and Left Ankle

The veteran claims that he is entitled to service connection 
for disabilities of the hands and of the left ankle.  In his 
letters to VA, the veteran has not specified any particular 
disabilities of those joints.  

The service medical records reveal that the veteran 
experienced a first degree left ankle sprain in January 1995.  
Examination at that time revealed the veteran to have a soft 
tissue injury without fracture or joint misalignment.  In 
February 1996 and April 1998 Report of Medical Histories it 
was noted that there were no sequelae of the left ankle 
injury.  

An October 2000 x-ray report notes that the veteran 
complained of right thumb pain for 10 days after an injury.  
X-rays revealed no abnormality of the right thumb.  In May 
2001, the veteran reported two weeks of right thumb pain.  
The veteran did not remember trauma to the thumb and reported 
having a similar problem six months previously.  The 
assessment was right thumb thenar compartment pain.

In July 2002 the veteran complained of left shoulder and hand 
numbness for five days.  The assessment was left shoulder 
pain and a cervical spine MRI was recommended.

On VA examination just prior to discharge from service in 
April 2003, it was noted that the veteran had done more than 
400 parachute jumps.  The veteran reported that he had 
sprained his left ankle several times since he first sprained 
it in 1984.  The veteran asserted that his thumbs felt as if 
they were jammed and that the feeling went up the arm, 
especially when he was involved in a lot of work using the 
fingers such as with the computer.  The veteran reported that 
he had not gone to a clinic for the condition and that he 
allowed the condition to wear off.  The condition did not 
persist and it did not disrupt his sleep.  

Examination revealed the veteran's left ankle to be normal in 
outline and symmetric in form and function with the right.  
There was no heat, redness, or swelling of the left ankle.  
There was no muscle atrophy or change in sensory perception 
of the left foot.  The examiner noted that the veteran's left 
ankle range of motion was without restriction or pain.  The 
examiner stated that there was no pathology upon which to 
render a left ankle diagnosis.

Examination of the hands revealed them to be normal in 
outline and symmetric in form and function.  There was no 
heat, redness, or tenderness around the joints.  Sensation 
and vascularity were undisturbed.  The range of motion of the 
finger joints was within normal limits, without restriction, 
pain, weakness, or incoordination.  The veteran could write, 
push, pull, and twist without difficulty.  Fingers two to 
five reached the median transverse fold and the thumbs 
approximated the base of the fifth fingers without 
difficulty.  The examiner stated that there was no pathology 
upon which to render a diagnosis.  

In this case the service medical records do show that the 
veteran complained of left ankle pain on one occasion, right 
thumb pain on two occasions, and left hand numbness on one 
occasion.  However, these complaints were acute and 
transitory in nature as the service medical records do not 
indicate that the veteran ever developed any chronic 
disability of the left ankle or of the hands.  In particular, 
in February 1996 and April 1998 it was noted that there were 
no residuals of the veteran's earlier left ankle sprain.  
Furthermore, the April 2003 VA examination just prior to 
discharge from service indicated that the veteran had no 
current disability of the left ankle or of either hand.  

In this case, not only is there no diagnosis of chronic hand 
or left ankle disabilities during service, but there is also 
no medical evidence of current bilateral hand or left ankle 
disabilities.  Service connection can not be granted unless 
the veteran has a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's bilateral hand and left ankle claims, and that 
service connection for a right hand condition, a left hand 
condition, and a left ankle condition are not warranted.

Increased rating for cervical spine disability

The July 2003 rating decision granted the veteran service 
connection and a 20 percent rating for postoperative 
degenerative joint disease of the cervical spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Service connection 
and the 20 percent rating was made effective on July 1, 2003, 
the day after the veteran's discharge from service.

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine was revised, effective September 26, 2003.  See 
68 Fed. Reg. 51454 (Aug. 27, 2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003.  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  In this case the revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date.

The Board notes that the criteria for evaluating 
intervertebral disc syndrome did not change on September 26, 
2003.  (although a different diagnostic code number is used).  
Compare Diagnostic Code 5293 (2003) with Diagnostic Code 5243 
(2007).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

On VA examination in April 2003, the examiner noted that the 
veteran was post laminectomy of the cervical spine with 
retained hardware and limitation of motion associated with 
weakness imposed by pain above a power of 3/5 on lateral 
movement.  The examiner also stated that the veteran's range 
of motion of the cervical spine was severely restricted and 
that the veteran experienced considerable pain in the lateral 
movement of the neck.  While the actual measurements of range 
of motion revealed the veteran to have 30 degrees of flexion, 
20 degrees of extension, bilateral lateral flexion to 20 
degrees, and right rotation to 40 degrees, the Board finds 
that when pain and weakness are taken into consideration, the 
veteran's cervical spine range of motion more nearly meets 
the criteria of severe limitation of motion, as stated in the 
examining physician's report.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, the vetearn is entitled to an 
increased initial rating of 30 percent for postoperative 
degenerative joint disease of the cervical spine under 
Diagnostic Code 5290.

Since the record does not reveal that the veteran has 
unfavorable ankylosis of the cervical spine, the veteran is 
not entitled to a rating in excess of 30 percent for his 
cervical spine disability based on the rating criteria in 
effect prior to September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287.

The Board also notes that the veteran does not meet the 
criteria for a rating in excess of 30 percent based on the 
current criteria for the rating of diseases and injuries of 
the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  A rating in excess of 30 percent for the cervical 
spine under the current criteria requires either unfavorable 
ankylosis of the entire cervical spine or episodes of 
cervical intervertebral disc syndrome resulting in 
incapacitating episodes having a total duration of at least 
four weeks in the past 12 months.  The medical evidence does 
not indicate that the veteran has unfavorable ankylosis of 
the entire cervical spine or that he has had any 
incapacitating episodes of cervical intervertebral disc 
syndrome.  

Since the medical evidence shows that there is no 
neurological manifestation of the veteran's service-connected 
cervical spine disability, no increased disability rating is 
warranted for intervertebral disc syndrome by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurological manifestations resulting from the 
veteran's cervical spine disability.


Accordingly, the Board finds that the veteran's postoperative 
degenerative joint disease of the cervical spine have met the 
criteria of 30 percent rating, but no higher, since the grant 
of service connection.  Fenderson.

Increased rating for thoracic and lumbar spine disability

The July 2003 rating action granted the veteran service 
connection for degenerative disc disease and spondylosis of 
the lumbar spine and service connection for thoracic 
spondylosis, effective from July 1, 2003.  The RO assigned 
the veteran a 10 percent initial rating for his lumbar spine 
disability under Diagnostic Code 5293 and a noncompensable 
initial rating for his thoracic spine disability under 
Diagnostic Code 5003.  

As noted above, the criteria for rating disabilities of the 
spine was revised, effective September 26, 2003.  Under the 
criteria in effect prior to September 26, 2003, limitation of 
motion of the lumbar spine warrants a 10 percent evaluation 
if it is slight, a 20 percent evaluation if it is moderate, 
or a 40 percent evaluation if it is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

The April 2003 VA examination revealed the veteran to have 80 
degrees of flexion, 25 degrees of extension, 20 degrees each 
of right and left lateral flexion, and 35 degrees each of 
right and left rotation.  The examiner stated there was no 
pain, weakness, lack of endurance, fatigue or incoordination 
impacting further on the veteran's lumbar spine range of 
motion.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  38 C.F.R. § 
4.71a (2007), Note (2).  The Board notes that the veteran's 
limitation of motion of the lumbar spine is only slight in 
nature.  Since the examiner indicated that the veteran had no 
additional limitation of motion of the lumbar spine due to 
pain, weakness, lack of endurance, fatigue, or 
incoordination, the Board finds that the veteran is not 
entitled to a higher initial rating for his lumbar spine 
disability under the former criteria for limitation of motion 
of the lumbar spine even with consideration of Deluca 
factors.  

Under the former rating criteria for rating lumbosacral 
strain, effective prior to September 26, 2003, Diagnostic 
Code 5295 provided for a 10 percent rating where there is 
characteristic pain on motion; and a 20 percent rating where 
there is muscle spasm on extreme forward bending, unilateral 
loss of lateral spine motion in a standing position.  The 
April 2003 VA examination report does not reveal that the 
veteran has lumbosacral strain.  Specifically, the examiner 
noted that the veteran's paraspinal muscles were not in 
spasm.  Accordingly, the veteran does not meet the criteria 
for an initial rating in excess of 10 percent under 
Diagnostic Code 5295.  

With regard to the former criteria for the rating of the 
thoracic spine, pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

The 2003 VA examination report does reveal that the veteran 
has spondylosis (spinal osteoarthritis) of the thoracic 
spine.  The Board has considered whether the veteran is 
entitled to a compensable rating under Diagnostic Code 5291 
which provides for a 10 percent rating for moderate or severe 
limitation of motion of the thoracic spine.  However, the 
April 2003 VA examination report does not indicate that the 
veteran had any limitation of motion of the thoracic spine.  
Consequently, the veteran is not entitled to an initial 
compensable rating based on limitation of motion of the 
thoracic spine.  

Since the veteran does not have any limitation of motion of 
the thoracic spine, he is not entitled to a compensable 
rating under Diagnostic Code 5003 based on x-ray evidence of 
degenerative arthritis along with some limitation of motion 
of the thoracic spine.  And since only one joint group is 
involved, the veteran is not entitled to a compensable rating 
under Diagnostic Code 5003 based on x-ray evidence of 
degenerative arthritis, but no limitation of motion, when two 
joint groups are affected.

With regards to the rating criteria in effect since September 
26, 2003, the lumbar and thoracic spines are rated as one 
disability.  Under the general rating formula for rating 
diseases and injuries of the spine, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.

In this case the veteran has been shown to have 80 degrees of 
flexion of the thoracolumbar spine and the combined range of 
motion and the combined range of motion of the thoracolumbar 
spine is 215 degrees.  The April 2003 VA examination report 
also indicates that the veteran does not have muscle spasms 
and that his gait is normal.  Accordingly, the veteran does 
not meet the criteria for an initial rating in excess of 10 
percent for his thoracolumbar disability under the current 
rating criteria.  

The Board further notes that the results of the April 2003 VA 
examination report do not indicate that the veteran met the 
criteria for an initial rating in excess of 10 percent based 
on thoracolumbar intervertebral disc syndrome under 
Diagnostic Code 5243.  The veteran did not have any objective 
neurologic abnormalities and he did not have incapacitating 
episodes having a total duration of at least two weeks during 
the past 12 months due to his thoracolumbar spine disability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As noted above 
the veteran had normal gait and no muscle spasms.  The April 
2003 examination report also noted that there was no muscle 
atrophy of the back, that sensory perception and deep tendon 
reflexes were within normal limits, and that straight leg 
raise test was negative on the right and left.  Furthermore, 
there was no radiation pain on movement.  

Accordingly, the Board finds that the veteran has not met the 
criteria for an initial rating in excess of 10 percent for 
degenerative disc disease and spondylosis of the lumbar 
spine, or the criteria for an initial compensable rating for 
thoracic spondylosis, based on the rating criteria in effect 
prior to September 26, 2003, at any time since the grant of 
service connection.  Fenderson.  The Board also finds that 
the veteran has not met the criteria for an initial rating in 
excess of 10 percent for his combined service-connected 
thoracolumbar spine disability at any time since the grant of 
service connection based on the current criteria for the 
rating of the spine.  Id.

Increased rating for tinnitus

The veteran disagrees with the initial 10 percent disability 
rating for his tinnitus and seeks a higher rating.  The RO 
denied the veteran's request because under Diagnostic Code 
6260, the highest schedular rating for tinnitus is 10 
percent.  The veteran appeals that decision to the Board.

A veteran is limited to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  The veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected tinnitus.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular evaluations 
are appropriate only when the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The schedular evaluation in this case, however, is not 
inadequate.  The veteran has made no complaints indicating 
that his tinnitus interferes with his employment.  There is 
no evidence in the record that the veteran has lost work 
because of his tinnitus.  There is no evidence of any 
hospitalizations for tinnitus.  The 10 percent rating 
adequately compensates the veteran for his recurring 
tinnitus.  Accordingly, the veteran's claim for an initial 
rating in excess of 10 percent for tinnitus is denied.

Increased rating for right ear hearing loss

The July 2003 rating decision on appeal granted the veteran 
service connection for right ear hearing loss and a 
noncompensable initial rating.

The April 2003 predischarge VA audiological examination 
report reveals that the veteran had a right ear pure tone 
average of 29 decibels and speech recognition of 96 percent. 

Under the Rating Schedule, the determination of the degree of 
impairment is based on the results of controlled speech 
discrimination tests together with an average of hearing 
threshold levels as measured by pure tone audiometry.  The 
frequencies considered for rating purposes are 1,000, 2,000, 
3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 
levels of hearing impairment, with least impairment at level 
I, to greatest impairment at level XI.  When impaired hearing 
is service-connected in only one ear, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85.

The results of the April 2003 VA audiological examination 
correspond to level I hearing in the right ear.  Since the 
veteran does not have service connection in effect for left 
ear hearing loss, he is deemed to have level I hearing in the 
left ear for rating purposes.  38 C.F.R. §§ 3.383, 4.85(f).  
When both ears have level I hearing, a noncompensable rating 
is for assignment under the schedular criteria.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Accordingly, the Board must 
conclude that an initial compensable evaluation for the 
veteran's right ear hearing loss is not warranted under the 
schedular criteria.

Since the veteran has not met the criteria for a compensable 
rating for right ear hearing loss at any time since the grant 
of service connection, an initial compensable rating for 
right ear hearing loss is not warranted.  See Fenderson.

Increased rating for bulbar urethra stricture

The January 2003 rating decision granted the veteran service 
connection and a noncompensable rating for bulbar urethra 
stricture.  The service medical records indicate that the 
veteran underwent surgical dilation of the urethra in April 
2000.  

The veteran reported at his April 2003 predischarge medical 
examination that he had had difficulty passing urine and he 
had had urinary frequency during service.  He was found to 
have a uretrhal stricture which was surgically repaired.  The 
veteran reported that good urinary function had been 
restored.  The veteran had no history of incontinence and he 
did not wear a pad.  The diagnosis was status post dilation 
of uretrhal stricture with no residuals.

The RO assigned the veteran a noncompensable rating under 
38 C.F.R. § 4.115b, Diagnostic Code 7511, the diagnostic code 
for stricture of the ureter.  Diagnostic Code 7511 directs 
the rating specialist to rate stricture of the ureter as 
hydronephrosis, except for a 30 percent rating is warranted 
for recurrent stone formation requiring one or more of the 
following; diet therapy, drug therapy, and/or invasive or 
non-invasive procedures more than two times per year.  
38 C.F.R. § 4.115b.  Under Diagnostic Code 7509, a 10 percent 
rating is assigned for hydronephrosis with only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  The Board notes that the veteran has not been 
shown to have stones or attacks of colic, and thus he does 
not meet the criteria for a compensable initial rating under 
Diagnostic Codes 7509, 7511.

The Board notes that 38 C.F.R. § 4.115b, Diagnostic Code 
7518, the code for stricture of the urethra, also provides 
appropriate criteria for rating the veteran's bulbar urethra 
stricture.  Diagnostic Code 7518 directs the rating 
specialist to rate stricture of the urethra as voiding 
dysfunction.  Since the veteran does not have urinary 
incontinence requiring the wearing of pads, urinary 
frequency, obstructed voiding, or urinary tract infections 
residuals of the repaired bulbar urethra stricture, he does 
not meet the criteria for an initial compensable rating under 
Diagnostic Code 7518 or any relevant diagnostic code.  

Since the veteran has not met the criteria for a compensable 
rating for bulbar urethra stricture at any time since the 
grant of service connection, an initial compensable rating 
for bulbar urethra stricture is not warranted.  See 
Fenderson.

Increased rating for left foot heel spur

The July 2003 rating action granted the veteran service 
connection and a noncompensable rating for left foot heel 
spur under Diagnostic Code 5024.  Diagnostic Code 5024 
evaluates tenosynovitis based on limitation of motion of 
affected parts, as degenerative arthritis.  The Board notes 
that similarly Diagnostic Code 5015 evaluates benign new 
growths of bones based on limitation of motion of affected 
parts, as degenerative arthritis.  However, the April 2003 VA 
examination did not reveal any limitation of motion of the 
left foot.  There was good weightbearing alignment of the 
Achilles tendon.  There was no heat, redness or tenderness, 
lack of stability, or lack of endurance.  The veteran had 
normal posture and gait, and the left foot was normal in 
appearance with no calluses indicative of unusual pressure 
points.  Since the veteran did not have any limitation of 
motion of the left foot due to the heel spur and no joint was 
affected, the veteran did not meet the criteria for a 
compensable rating under Diagnostic Codes 5003, 5015, or 
5024. 

The veteran's left foot heel spur may also be evaluated under 
Diagnostic Code 5284 which provides evaluations of 10, 20, 
and 30 percent for moderate, moderately severe, and severe 
injuries of the foot respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  However the April 2003 examination did 
not reveal any disability of the left foot due to the heel 
spur.  Thus, the veteran's left foot heel spur does not 
approximate a moderately severe foot injury as required to 
warrant an initial compensable rating under Diagnostic Code 
5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board finds that the noncompensable evaluation reflects 
the highest level of disability caused by the veteran's left 
foot heel spur since the grant of service connection.  See 
Fenderson.

Increased rating for residuals of stab wound to the right 
thigh

The July 2003 rating action granted the veteran service 
connection and a noncompensable rating for residuals of a 
stab wound to the right thigh under 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  This is the Diagnostic Code for 
injuries to Muscle Group XIV.  Diagnostic Code 5314 provides 
a noncompensable rating for slight injury of Muscle Group XIV 
and a 10 percent rating for a moderate injury of Muscle Group 
XIV.  

At the April 2003 VA examination the veteran reported that 
during service he lost control of a knife which penetrated 
his right thigh.  The wound was deep and required ligation of 
the bleeding vessels.  It was repaired and healed without 
immediate complications.  The veteran reported an area of 
numbness over an area of 7cm by 15cm distal to the scar.  
Examination revealed that the muscles in the right thigh were 
symmetric with the left thigh, except for the presence of a 
scar.  The examiner stated that there was no detectable 
alteration in the function of the thigh.  

Since the examination did not reveal that the veteran has any 
disability of the right thigh muscles residuals of the stab 
wound, the veteran does not meet the criteria for a 
compensable rating for injury to Muscle Group XIV under 
Diagnostic Code 5314, which requires at least moderate 
disability of that muscle group.

The Board has also considered whether the veteran is entitled 
to a compensable rating for residuals of his right thigh 
wound under 38 C.F.R. § 4.124a, Diagnostic Code 8529.  
Diagnostic Code 8529 provides for a noncompensable rating for 
mild or moderate paralysis of the external cutaneous nerve of 
the thigh.  A 10 percent rating requires severe to complete 
paralysis of the external cutaneous nerve of the thigh.  The 
April 2003 examination report indicated that the veteran had 
an area in which there was a loss of two-point 
discrimination, that measured 7cm by 12cm that extended from 
the mid thigh to the upper part of the knee and the examiner 
stated that this loss of sensation did not result in any 
detectable alteration in the function of the thigh.  As such 
the residuals of the stab wound to the right thigh can not be 
considered to cause more than moderate paralysis of the 
external cutaneous nerve and the veteran is thus not entitled 
to a compensable rating under Diagnostic Code 8529. 

The Board notes that the veteran has service connection in 
effect for a right thigh scar separately and that the veteran 
does not currently have an appeal perfected for an increased 
rating for the right thigh stab wound scar.  Consequently, 
the symptoms of the right thigh stab wound scar will not be 
addressed here.

The Board finds that the veteran's residuals of a right thigh 
stab wound have not met the criteria for a compensable rating 
at any time since the grant of service connection.  See 
Fenderson.

Increased rating for bilateral knees

The RO granted the veteran service connection for 
osteoarthritis with chondromalacia of each knee and assigned 
the veteran noncompensable ratings under Diagnostic Code 
5003.  In an October 2004 rating decision, the RO increased 
the evaluation of the left and the right knee to 10 percent, 
each, effective from the date of service connection.  The 
appeal concerning the initial disability evaluation remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  
Diagnostic Codes 5260 and 5261 provide for rating knee 
disabilities based on limitation of motion.  Evaluations for 
limitation of flexion of a knee are assigned as follows: 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Evaluations for limitation of extension of the knee 
are assigned as follows: extension limited to 10 degrees is 
10 percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In this case, compensable ratings are not warranted under 
Diagnostic Code 5257 with respect to the veteran's knee 
disabilities, as there have been no objective findings of 
instability.  The April 2003 examiner specifically noted no 
objective findings of instability.

The veteran reported at the April 2003 predischarge 
examination that both knees crackled and that he could not 
bear down as he used to.  The veteran asserted that since the 
early 1990's it takes him longer to straighten up after he 
bends down.  He reported a ski injury to the left knee in 
1992 that affected him for a few days.  Apart from the ski 
incident, he did not recall any major traumatic event 
affecting the knees.  The veteran stated that his knees did 
not interfere with his posture or gait.

The examination revealed that the veteran had no heat, 
redness, or tenderness of the knees.  There was no effusion, 
no muscle atrophy, and sensory perception was within normal 
limits.  Deep tendon reflexes were within normal limits.  The 
drawer and McMurray tests were negative.  There was crepitus 
in both knees, left more than the right.  The veteran had 
full range of motion of both knees, extension to 0 degrees 
and flexion to 140 degrees, without restriction or pain.  The 
examiner stated that pain, weakness, lack of endurance, 
fatigue or incoordination did not impact further on the 
veteran's range of motion.  There was no evidence of 
recurrent subluxation or locking pain.  The diagnosis was 
chondromalacia of the knees, left more than right.  X-rays 
revealed mild osteoarthopathy of both knees.  The amended 
diagnosis was mild osteoarthritis of both knees.

The veteran has been assigned a 10 percent evaluation for 
each knee based on x-ray evidence of osteoarthritis of each 
knee, with full range of motion without pain, but with 
crepitus, on the basis that the crepitation represents 
objective evidence of painful motion of the joint.  Since the 
veteran has full range of motion of the knees without pain, 
and does not have any restriction of motion due to flare-ups, 
weakened movement, or excess fatigability, the veteran does 
not meet the criteria for an initial compensable rating under 
Diagnostic Codes 5260 and 5261, the codes for limitation of 
flexion and extension.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consequently, a higher rating for either knee is not 
warranted on the basis of limited flexion or extension.  
Since the veteran has not met the criteria for a rating 
higher than 10 percent for either knee from the effective 
date of service connection, a staged rating is not warranted.  
See Fenderson.

Increased rating for bilateral shoulders

When examined by VA in April 2003, the veteran stated that he 
had experienced pain in both shoulders since 1995.  The 
veteran reported that he was given shots in the left shoulder 
during acute phases in 1995 and 1998.  He stated that the 
shoulders had not been involved in any major traumatic event 
and that his condition did not now interfere with his 
ordinary lifting, carrying, and activities of daily living or 
service functions.  Examination of the shoulders revealed 
full range of motion bilaterally.  The examiner stated that 
pain, weakness, lack of endurance, fatigue or incoordination 
did not impact further on the range of motion of the 
shoulders.  The examiner stated that no pathology was 
identified to render a diagnosis.  Following x-rays, the 
examiner then provided an amended diagnosis of minimal 
degenerative arthritis of both shoulders by x-ray.  

While the RO granted the veteran separate noncompensable 
ratings for each shoulder, the rating criteria does not 
provide for a compensable rating for either shoulder joint on 
an individual basis.  As noted above the veteran has no 
limitation of motion of either shoulder and no disability 
other than degenerative arthritis of the shoulder.  
Consequently, he does not meet the criteria for a compensable 
rating under any of the diagnostic codes relevant to 
ankylosis of the shoulder, limitation of motion of the arm, 
impairment of the humerus, or impairment of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 
5203.  

Additionally, since the veteran has no loss of motion of the 
shoulders, he is not entitled to initial compensable ratings 
under Diagnostic Code 5003, for arthritis of a single 
shoulder joint.  Because other joints, such as the knees, 
discussed above, are assigned a compensable rating based on 
x-ray evidence of arthritis plus limited or painful motion, a 
rating based on x-ray involvement of 2 or more major joints, 
with or without incapacitating exacerbations, cannot be 
assigned for the shoulders.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1). 

Since the veteran has not met the criteria for a 10 percent 
rating at any time since the grant of service connection, a 
staged rating is not warranted.  See Fenderson.

Duty to notify and assist 

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In a May 2005 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran was not specifically provided the notice 
required by Dingess, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In the instance in which the Board has assigned a 
higher disability evaluation, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the effective date elements when 
effectuating the award.  With respect to the claims that have 
been denied, no disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
these elements.

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008), concerning claims for 
increase, the Board concludes that he was not prejudiced in 
this instance, as he was given specific notice concerning the 
rating criteria for each disability at issue in both the 
rating decision and the statement of the case.  Consequently, 
he had actual notice of the specific rating criteria for each 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.

In this case the veteran received the required notice after 
the adverse rating action that is the subject of this appeal.  
The Board finds that any timing error of the notice did not 
affect the essential fairness of the adjudication of 
veteran's claims.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (any error in VCAA notification should be 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption).  There is some indication in the record 
that the veteran had been notified of the VA's duty to assist 
prior to the July 2003 rating decision on appeal.  In March 
2003, the veteran signed a statement indicating that he had 
been informed that all evidence that he felt is pertinent to 
deciding his claim could be submitted to VA or would be 
obtained by VA with his authorization.  The letter also 
stated that the veteran knew that he had to submit his 
original service medical records for disposition of his 
claim, and that the VA would schedule him for examinations to 
further his claim.  The final sentence states that the 
veteran had read the foregoing statement and that he 
understood the VA's "duty to assist" and his obligation to 
prosecute his claim.  While the RO did not readjudicate the 
veteran's claims subsequent to the May 2005 otherwise fully 
complaint notice letter, the Board notes that no additional 
evidence was received subsequent to May 2005 notice letter or 
for that matter subsequent to the March 2005 statement of the 
case.  As such, remanding the veteran's claims to the RO for 
readjudication of his claims would serve no useful purpose 
and would only result in delaying the veteran's appeal.  
Consequently, the Board finds that the timing of the notice 
in this case does not result in any prejudice to the veteran.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete notice been provided at an 
earlier time.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and the 
veteran was been provided VA medical examinations.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a right hand condition is denied.

Service connection for a left hand condition is denied.

Service connection for a left ankle condition is denied.

A 30 percent initial rating for postoperative degenerative 
joint disease of the cervical spine is granted, subject to 
the law and regulations regarding the payment of monetary 
benefits.

An initial rating in excess of 10 percent for degenerative 
disc disease and spondylosis of the lumbar spine is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

A compensable initial rating for thoracic spondylosis is 
denied.  

A compensable initial rating for right ear hearing loss is 
denied.

A compensable initial rating for bulbar urethra stricture is 
denied.


A compensable initial rating for residuals of stab wound to 
the right thigh is denied.

A compensable initial rating for left foot heel spur is 
denied.

An initial rating in excess of 10 percent for left knee 
osteoarthritis with chondromalacia is denied.

An initial rating in excess of 10 percent for right knee 
osteoarthritis with chondromalacia is denied.

A compensable initial rating for bilateral degenerative 
arthritis of the shoulders is denied.

A timely substantive appeal was not received as to the 
October 2004 rating decision granting service connection and 
assigning an initial disability evaluation for headaches, 
difficulty swallowing, eczema, right thigh scar, and cervical 
laminectomy scar, and the appeal as to those issues is 
dismissed. 



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


